Title: From Alexander Hamilton to George Ingersoll, 9 December 1799
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            NY. Dr. 9. 99
          
          Captain Eddens informs me that there is a man on Governor’s Island who goes at large and has not done duty for a considerable time. He belongs to Captain Flemings company, and informed Capt. Eddens that he was brought to the island by his Captain in order to be transferred to some other company there being a discontent between him and the Company to which he belonged.
          I request an explanation of this affair as there appears to have been some thing out of course
           Capt. Ingersoll West Point
        